IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 70357-9-1
                     Respondent,
                                                 DIVISION ONE
          v.

                                                 UNPUBLISHED OPINION
LARRY JOE BERNIARD,

                    Appellant.                   FILED:   May 27, 2014


      Per Curiam. Larry Berniard appeals from his conviction for three counts of

unlawful delivery of cocaine. Berniard's court-appointed attorney has filed a motion

to withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to

withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed. Berniard's counsel on appeal filed a brief

with the motion to withdraw. Berniard was served with a copy of the brief and

informed of the right to file a statement of additional grounds for review. He did not

file a statement of additional grounds.
No. 70357-9-1/2



      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1. Whether sufficient evidence supported Berniard's convictions for delivery of

cocaine?

      2. Whether the trial court erred in failing to give Berniard's proposed

reasonable doubt instruction?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.

                        For the Court:



                                                 ^.ckuR, '




                                                                                  S       too
                                                                                  —       r^cr

                                                                                  3=»
                                                                                          ni~'
                                                                                  —<
                                                                                          ~n '•-
                                                                                              — ~> •



                                                                                  ZS.     rr: J>

                                                                                  CO       ~, U'i

                                                                                  XT      o     ™
                                                                                  co      -•-•"-